Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 46, 48, 50, 52, 56, 60, and 72 the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,

(regarding claim 21) “an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member, 
wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller”;

(regarding claim 46) “wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller, and
wherein the at least one side button of the game controller includes a pair of side buttons, and wherein the at least one operation portion includes a pair of operation portions configured to apply a pressing force to a respective one of the side buttons”;

(regarding claim 48) “wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller, 
wherein the accessory device is in a shape of a steering wheel, and 
wherein the steering wheel defines a longitudinal axis about which the steering wheel is rotated, and the operation portion is pivotably mounted on the cross member about a pivot axis that runs substantially parallel to the longitudinal axis”;

(regarding claim 50) “wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller, 
wherein the compartment includes at least one vertical wall portion including at least one passageway sized to allow the at least one operation portion to access the compartment, and 
wherein the at least one side button of the game controller includes a pair of side buttons, wherein the at least one passageway includes a pair of passageways, and wherein the at least one operation portion includes a pair of operation portions configured to apply a pressing force to a respective one of the side buttons via a respective one of the passageways”;

(regarding claim 52) “wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller, and
wherein the at least one operation portion is mounted to pivot on the cross member”;

(regarding claim 56) “wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller, and
wherein the compartment includes a vertical wall and a shaft or fulcrum about which the at least one operation portion pivots extends substantially parallel to the vertical wall, in the left-right direction of the accessory device”;

(regarding claim 60) “wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller, and
wherein the operation portion includes a finger operated portion where the user's finger applies a pressing force, a fulcrum where the operation portion is pivotably coupled to the cross member, and a protrusion aligned with a passageway leading to the compartment”; and

(regarding claim 72) “a button configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the button being mounted to the cross member, wherein the button is movably mounted on the cross member and configured to move along a direction that runs substantially perpendicular to a direction in which the top game control element protrudes, 
wherein the grip portions, compartment and button are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the button and thus the side button of the game controller”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715